                        Case 1-18-45467-ess            Doc 76     Filed 07/08/21          Entered 07/08/21 11:01:17
0022-47-EPIEXX-00068921-88659

                                UNITED STATES BANKRUPTCY COURT
                                                    EASTERN DISTRICT OF NEW YORK


In re: EWART WILLIAMS                                                                                  Case No.: 118-45467-ESS
       THELMA WILLIAMS
             Debtor(s)

                       CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Marianne De Rosa, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 09/25/2018.
2) The plan was confirmed on 04/02/2019.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 03/08/2021, 03/08/2021, 06/01/2020,
    12/16/2019.
5) The case was dismissed on 03/31/2021.
6) Number of months from filing or conversion to last payment: 25.
7) Number of months case was pending: 33.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 166,250.00.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:          $20,200.00
        Less amount refunded to debtor:                          $.00
 NET RECEIPTS:                                                                 $20,200.00

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                $6,850.00
        Court Costs:                                                               $.00
        Trustee Expenses and Compensation:                                    $1,335.00
        Other:                                                                     $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $8,185.00

 Attorney fees paid and disclosed by debtor:              $1,000.00



 Scheduled Creditors:
Creditor                                                     Claim             Claim            Claim          Principal           Interest
Name                                         Class           Scheduled         Asserted         Allowed        Paid                Paid

AJAX E MASTER TRUST I                        Secured            6,000.00       26,853.66       26,853.66        9,760.62                 .00
AJAX E MASTER TRUST I                        Secured                  NA       32,899.84       32,899.84          496.25                 .00
AJX MORTGAGE TRUST 1                         Unsecured                NA              NA              NA              .00                .00
CAPITAL ONE BANK                             Unsecured            800.54          800.54          800.54              .00                .00
COMENITY BANK                                Unsecured          1,762.00              NA              NA              .00                .00
COMENITY BANK                                Unsecured            468.00              NA              NA              .00                .00
CONSOLIDATED EDISON COMPANY                  Unsecured                NA        2,582.55        2,582.55              .00                .00
MERRICK BANK                                 Unsecured                NA        1,871.08        1,871.08              .00                .00
MIDLAND FUNDING, LLC                         Unsecured                NA          665.66          665.66              .00                .00
NATIONAL GRID                                Unsecured                NA        9,404.12        9,404.12              .00                .00
NEW YORK CITY WATER BOARD                    Secured            3,999.08        4,363.87        4,363.87        1,276.14             481.99




Page 1 of 2                                                                                                    UST Form 101-13-FR-S (9/1/2009)
                        Case 1-18-45467-ess           Doc 76       Filed 07/08/21            Entered 07/08/21 11:01:17
0022-47-EPIEXX-00068921-88659

                                 UNITED STATES BANKRUPTCY COURT
                                                 EASTERN DISTRICT OF NEW YORK


In re: EWART WILLIAMS                                                                                   Case No.: 118-45467-ESS
       THELMA WILLIAMS
             Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim           Claim         Principal            Interest
Name                                       Class              Scheduled           Asserted        Allowed       Paid                 Paid

WELLS FARGO BANK                           Secured              26,000.00         23,382.35      23,382.35              .00                .00

 Summary of Disbursements to Creditors:                                                           Claim         Principal            Interest
                                                                                                  Allowed       Paid                 Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00            .00                 .00
     Mortgage Arrearage:                                                                         59,753.50      10,256.87                 .00
     Debt Secured by Vehicle:                                                                    23,382.35            .00                 .00
     All Other Secured:                                                                           4,363.87       1,276.14              481.99
 TOTAL SECURED:                                                                                  87,499.72      11,533.01              481.99

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                        .00             .00                .00
     Domestic Support Ongoing:                                                                          .00             .00                .00
     All Other Priority:                                                                                .00             .00                .00
 TOTAL PRIORITY:                                                                                        .00             .00                .00

 GENERAL UNSECURED PAYMENTS:                                                                     15,323.95              .00                .00

 Disbursements:
        Expenses of Administration:                                                              $8,185.00
        Disbursements to Creditors:                                                             $12,015.00
 TOTAL DISBURSEMENTS:                                                                                                             $20,200.00

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:    06/30/2021                                      By:   /s/Marianne De Rosa
                                                                                  Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
